Order entered August 26, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00962-CV

                            IN THE INTEREST OF S. B., A CHILD

                       On Appeal from the 469th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 469-52424-2016

                                             ORDER
       Before the Court is the August 23, 2019 request of Stephanie Hunn, Official Court

Reporter for the 469th Judicial District Court, for an extension of time to file the reporter’s

record. The Court has questioned its jurisdiction over this appeal and has requested the parties

file letter briefs addressing its concern. Accordingly, we GRANT Ms. Hunn’s request to the

extent the Court SUSPENDS the deadline for the reporter’s record pending resolution of the

jurisdictional issue. If the Court determines it has jurisdiction over this appeal, the Court will set

a new deadline for the reporter’s record.


                                                        /s/   ERIN A. NOWELL
                                                              JUSTICE